EXHIBIT 10.105

CONFIDENTIAL PORTIONS OMITTED PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934

Patent License Agreement between the University of Alberta and

Cortex Pharmaceuticals, Inc.

Use of AMPAKINE® compounds to Treat Respiratory Depression

THIS AGREEMENT, dated as of May 9, 2007 (the “Signature Date”), between Cortex
Pharmaceuticals, Inc., having its principal offices at 15241 Barranca Parkway,
Irvine, California (“Cortex”), and The Governors of the University of Alberta,
located at Suite 4000, 8308-114 Street, Edmonton, Alberta, Canada (the
“University”). Cortex Pharmaceuticals, Inc. and The Governors of the University
of Alberta may each be referred to herein individually as a “Party” and
collectively as the “Parties”.

WITNESSETH:

WHEREAS, the University has filed a Method of Use patent to protect the
intellectual property resulting from certain inventions by Dr. John Greer, an
employee of the University, concerning certain therapeutic utilities for the
AMPAKINE® class of chemical compounds (the “Patent Rights” as further defined
below); and

WHEREAS, Cortex owns a portfolio of issued and pending patents, including
Composition of Matter patents, covering the AMPAKINE class of chemical
compounds; and

WHEREAS, Cortex wishes to fund further sponsored research at the University in
the laboratory of Dr. John Greer related to the Patents Rights under a separate
Research Agreement between Cortex and the University to generate data and
additional information related to the Patent Rights; and

WHEREAS, Cortex wishes to obtain an exclusive worldwide license to the
University’s rights under such University Patent Rights; and

WHEREAS, the University is willing to grant a license to Cortex to its rights in
the Patent Rights subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth herein, the Parties hereto mutually agree as follows:

 

1. Definitions:

 

  1.1.

“Affiliate” means any corporation or entity that controls, is controlled by, or
is under common control with Cortex. A corporation or other entity shall be
regarded as in control of or controlled by another corporation or entity if
(i) it owns or directly or indirectly controls more than fifty percent (50%) of
the voting



--------------------------------------------------------------------------------

 

stock or other ownership interest of the other corporation or entity, or (ii) if
it possesses, directly or indirectly, the power to direct or cause the direction
of the management and policies of the corporation or other entity or (iii) the
power to elect or appoint fifty percent (50%) or more of the members of the
governing body of the corporation or other entity.

 

  1.2. “Field of Use” means therapeutic and/or prophylactic use in humans and
animals, but no other use.

 

  1.3. “Indication” means any therapeutic and/or prophylactic indication covered
by a Valid Claim contained in the Patent Rights.

 

  1.4. “Lead Compound” means an AMPAKINE compound (positive allosteric modulator
of AMPA-type glutamate receptors) selected by Cortex for development into a
Licensed Product.

 

  1.5. “Licensed Product” means any product, process or use thereof (a) which is
covered by a Valid Claim contained in the Patent Rights in the country in which
the product, process or use thereof is sold; or (b) which is manufactured using
a process or product which is covered by a Valid Claim contained in the Patent
Rights in the country in which the product is made.

 

  1.6. “Net Sales” means Cortex’s, its Affiliates, its joint venture partners,
co-promoters and their respective sub-licensees’ gross receipts for the sale or
transfer of Licensed Products to any third party in a country in which there
exists a Valid Claim under the Patent Rights covering Licensed Product, less:

 

  a) actual credited allowances for returned, rejected or recalled Licensed
Product;

 

  b) the amounts of actual discounts and rebates;:

 

  c) all outbound freight, shipping, insurance and third-party handling charges
actually paid by Cortex, its Affiliates, its joint venture partners,
co-promoters or their respective sub-licensees in accordance with industry norms
directly on Licensed Products only;

 

  d) sales taxes, excise taxes and import/export duties actually paid by Cortex,
its Affiliates, its joint venture partners, co-promoters and their respective
sub-licensees directly on Licensed Products only;

 

  e) amounts that are written off as non-collectible after Cortex’s, its
Affiliates’, its joint venture partners’, co-promoters’ and their respective
sub-licensees’ commercially reasonable efforts to collect such amounts,
exclusive of the cost of collection. Such amount in this Article 1.6(e) will not
exceed [*] percent ([*]%) of gross receipts; and

 

  f) rebates mandated by a government body of competent jurisdiction only in
amounts actually rebated by Cortex, its Affiliates, its joint venture partners,
co-promoters and their respective sub-licensees directly on Licensed Products.

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION

 

2



--------------------------------------------------------------------------------

  1.6.1. No deductions may be made from the gross receipts for (i) commissions
paid to individuals for the sale of Licensed Products whether they are
independent sales agents or regularly employed by, Cortex, its Affiliates, its
joint venture partners, co-promoters and their respective sub-licensees, or
(ii) for any other cost incurred in the manufacture, marketing, sale,
distribution, shipment, promotion, advertisement, exploitation or
commercialization of Licensed Products.

 

  1.6.2. Licensed Products will be considered “sold” based on net billings for
the quarter less the allowances cited in section 1.6 above by Cortex, its
Affiliates, its joint venture partners, co-promoters and their respective
sub-licensees to a third party, whichever comes first.

 

  1.7. “Patent Rights” means those U.S. and foreign patent applications listed
on Appendix A attached to this Agreement, and any patents issuing from such
pending U.S. and foreign patent applications, or any corresponding U.S. or
foreign applications or patents claiming priority to such patent applications,
including, but not limited to, any continuations (but not continuations-in-part,
except to the extent of claims entitled to the priority date of the parent
case), divisions, reexaminations, reissues, substitutes, renewals, extensions or
supplementary protection certificates of any of the foregoing patent
applications or patents.

 

  1.8. “Research Agreement” means a research contract in substantially the
University’s standard form, signed either between Cortex and the University or
between Cortex and a University spin-off company formed by Dr. John Greer
(“University Spin-Off”).

 

  1.9. “Sub-licensee” shall mean any non-Affiliate third party to whom Cortex or
its Affiliates shall grant a right or license under the Patent Rights, either
exclusive or non-exclusive, to make, use, sell, import or export Licensed
Products, or to otherwise practice under the Patent Rights. Such grant will be
referred to herein as a “Sublicense”.

 

  1.10. “U.S.” means the United States of America.

 

  1.11. “U.S. Patent Issuance Date” means the date upon which the first patent
within the Patent Rights issues in the U.S.

 

  1.12. “Valid Claim” means any claim of an issued patent which, at that time,
has not expired or been finally declared unenforceable or invalid by a court or
other governmental agency of competent jurisdiction and from which no appeal can
be taken.

 

2. License Grant

 

  2.1. Subject to the terms and conditions of this Agreement, the University
hereby grants to Cortex and Cortex accepts from the University for the Term (as
hereinafter defined) of this Agreement an exclusive, worldwide right and license
in the Field of Use to make, have made, use, offer for sale and sell the
Licensed Products under the University’s rights in the Patent Rights, including
the right to sublicense.

 

3



--------------------------------------------------------------------------------

  2.2. Cortex shall have the right to enter into sublicensing agreements for the
rights, privileges and licenses granted hereunder; any such Sublicenses will be
consistent with the terms of this Agreement. Cortex will provide notification to
University within 30 days after the granting of any Sublicense.

 

  2.3. Notwithstanding the right and license granted in Article 2.1, Cortex’s
right and license is subject to the University’s right to make, have made and
use Licensed Products and practice the Patent Rights for the University’s own
educational, academic, non-commercial testing, non-commercial clinical and
non-commercial research purposes, including the right to collaborate with other
entities for such purposes.

 

  2.4. Except as expressly provided for in this Agreement, no license or other
rights, either express or implied, are granted by estoppel or otherwise by the
University to Cortex by the execution of this Agreement or the transfer of any
materials or information hereunder.

 

3. License Fees and Royalties

 

  3.1. In partial consideration for the right and license granted under this
Agreement, Cortex will pay to the University within 30 days after the Signature
Date a non-refundable license fee in the amount of [*] ($[*]). This license fee
is not creditable against future royalties or any other consideration due from
Cortex to the University.

 

  3.2. In partial consideration for the right and license granted under this
Agreement, Cortex will pay to the University within 30 days of the U.S. Patent
Issuance Date a non-refundable patent issuance fee in the amount of [*] Dollars
($[*] U.S.). This patent issuance fee is not creditable against future royalties
or any other consideration due from Cortex to the University.

 

  3.3. In partial consideration for the right and license granted under this
Agreement, Cortex will pay to the University a royalty on Net Sales according to
the following formula described in Articles 3.3.1, 3.3.2 and 3.3.3. For the
purposes of this formula “Cumulative Net Sales” will mean total Net Sales from
the date of first commercial sale of a Licensed Product.

 

  3.3.1. [*] Percent ([*]%) of Cumulative Net Sales from Zero Dollars ($0.00
U.S.) in Cumulative Net Sales up to [*] Dollars ($[*]) U.S.) in Cumulative Net
Sales.

 

  3.3.2. [*] Percent ([*]%) of Cumulative Net Sales from [*] Dollars ($[*] U.S.)
in Cumulative Net Sales up to [*] Dollars ($[*] U.S.) in Cumulative Net Sales.

 

  3.3.3. [*] Percent ([*]%) of Cumulative Net Sales greater than [*] Dollars
($[*] U.S.) in Cumulative Net Sales.

 

  3.3.4. In the case where royalties are owed to third parties for rights
directly related to the manufacturing, use or sale of Licensed Product, the
royalty rates described in Articles 3.3.1, 3.3.2 and 3.3.3 shall be reduced by
[*] percent ([*]%) of the amounts payable to such third parties, but in no event
shall the royalties payable to the University be reduced to less than [*]
percent ([*]%).

 

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION

 

4



--------------------------------------------------------------------------------

  3.4. In partial consideration for the right and license granted under this
Agreement, Cortex will pay to the University a Sublicense fee payments in an
amount of [*] percent ([*]%) for Sublicenses granted for Licensed Products prior
to the enrollment of the first patient in Phase I clinical trial. For
Sublicenses granted thereafter, Cortex will pay the University an amount of [*]%
of all fees, payments or other consideration payable to Cortex by a Sublicensee
for Sublicenses except for research collaboration fees paid on an FTE basis.
Such payments shall be deemed earned and due within 30 days of their receipt by
Cortex, provided, however, that if no Valid Claim has issued in the United
States, such payments will accrue, and be paid at the time such Valid Claim is
issued. For further clarification, royalty payments received by Cortex for
Licensed Products are subject to the terms of Article 3.3 and are specifically
excluded from Sublicense fees. Cortex shall not be required to pay to the
University any Sublicense fees for fees, payments, or other consideration
received by Cortex from University Spin-off.

 

  3.5. In partial consideration for the right and license granted under this
Agreement, commencing with the enrollment of the first patient into the first
Phase IIb clinical trial, Cortex will pay to the University [*] Dollars (US$[*])
(“Maintenance Payments”) upon each anniversary of the Signature Date.

Cortex will pay the applicable Maintenance Payment to the University at the time
of the next report due to the University pursuant to Article 6.2 below. Each
Maintenance Payment is fully creditable against royalties on Net Sales,
Sublicense fee payments and Milestone Payments due and payable by Cortex to the
University under Articles 3.3, 3.4 and 3.6.

 

  3.6. In partial consideration for the right and license granted under this
Agreement, Cortex will pay to the University the following amounts for each
Licensed Product achieving the following milestones (“Milestone Payment”)
whether the milestone is achieved by Cortex, its Affiliates, its joint venture
partners, co-promoters or their respective sub-licensees:

 

  3.6.1 Upon a Positive Clinical Outcome in phase IIb clinical studies: [*]
Dollars (US$ [*]). For the purposes of the foregoing, a “Positive Clinical
Outcome” shall mean completion of the study and attainment of each of the
primary endpoints of the study.

 

  3.6.2 Upon a Positive Clinical Outcome in phase III clinical studies: [*]
Dollars (US$ [*]).

 

  3.6.3 First commercial sale of a Licensed Product: [*] Dollars (US$[*]).

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION

 

5



--------------------------------------------------------------------------------

The foregoing Milestone Payments shall be paid for the first Licensed Product to
reach such milestone, regardless of Indication(s). [*] percent ([*]%) of the
foregoing Milestone Payments shall be paid for the second Licensed Product to
reach such milestone, regardless of Indication(s), providing that the first
Licensed Product has reached commercialization. No further Milestone Payments
shall be due after payment for the first and second Licensed Product.

 

4. Diligence

 

  4.1. Cortex will use commercially reasonable efforts to bring the Licensed
Products to market through exploitation of the Patent Rights and
commercialization of the Licensed Products. The University acknowledges that
Cortex may perform its obligations under this Article 4.1 itself or through a
Sublicensee, provided that Cortex shall at all times remain liable to University
for the performance of such obligations, irrespective of any Sublicensee.

 

  4.2. Within 30 days after the execution of this Agreement and on the first and
second anniversaries of the Signature Date, Cortex will sign a Research
Agreement for the purposes of identifying and developing one or more Lead
Compounds. Each such Research Agreement shall include a budget of [*] Dollars
(US$[*]) per year for the first [*] years and [*] Dollars (US$[*]) for the [*]
year. The scope of work included in the Research Agreement will be mutually
agreed by Cortex and the University. Any Research Agreement between Cortex and
University Spin-Off or between Cortex and University will be terminable by
either party, on forty five (45) days written notice to the other party. Such
termination will not terminate this Agreement.

 

  4.3. Cortex will annually, within 60 days after the anniversary of the
Signature Date, provide the University with a development plan describing
Cortex’s future plans and timelines for the development of Licensed Products and
progress made by Cortex, its Affiliates and Sub-licensees towards the
development and commercialization of Licensed Products.

 

  4.4. Cortex will submit an IND or foreign equivalent application for at least
one (1) Lead Compound within [*] years of the Signature Date.

 

  4.5. Cortex will make reasonable efforts to ensure the U.S. Patent Issuance
Date occurs within [*] years of the Signature Date.

 

5. Disclaimer of Warranties and Representations

 

  5.1. The University represents and warrants to Cortex that:

 

  5.1.1. Dr. John Greer has assigned to the University his entire right, title
and interest in the Patent Rights;

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION

 

6



--------------------------------------------------------------------------------

  5.1.2. The University has no knowledge of any claim, right of any third party
or restriction which might affect the use of the Patent Rights for the purposes
of commercializing Licensed Products;

 

  5.1.3. To the University’s knowledge, the Patents Rights are not, as of the
Signature Date, the subject of any interference or opposition proceedings;

 

  5.1.4. To the University’s knowledge, the Patents Rights have not, as of the
Signature Date, been challenged by any Person; and

 

  5.1.5. The University has not granted any currently effective license with
respect to the Patent Rights.

 

  5.2. All property, whether tangible or intangible, which may be delivered
hereunder, will be delivered on an “as is, where is” basis without any express
or implied representation or warranty, except as set forth in Section 5.1 above.
Except as set forth in section 5.1,THE UNIVERSITY OF ALBERTA MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER. THE UNIVERSITY HEREBY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT
LIMITATION, IMPLIED REPRESENTATIONS AND WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR ANY IMPLIED REPRESENTATIONS AND WARRANTIES ARISING
FROM ANY COURSE OF DEALING, USAGE, OR TRADE PRACTICE. THE UNIVERSITY ASSUMES NO
RESPONSIBILITY WITH RESPECT TO THE EXPLOITATION OR COMMERCIALIZATION OF THE
PATENT RIGHTS OR THE MANUFACTURE, USE, SALE, LEASE OR DISTRIBUTION OF ANY
METHODS, PROCESSES, APPARATUS, DEVICES, SYSTEMS, PRODUCTS, ARTICLES AND
APPLIANCES DERIVED FROM OR USING THE LICENSED PRODUCTS BY CORTEX. THE UNIVERSITY
MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, AS TO THE VALIDITY OF PATENT RIGHTS, INCLUDING CLAIMS ISSUED OR
PENDING OR THAT THE PRACTICE OF THE PATENT RIGHTS WILL NOT INFRINGE ANY PATENT
OR OTHER PROPRIETARY RIGHT OF A THIRD PARTY.

 

  5.3. NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR LOSS OF PROFITS, LOSS OF
USE OR ANY OTHER DIRECT, INCIDENTAL, CONSEQUENTIAL OR EXEMPLARY DAMAGES.

 

6. Records, Reports and Payments

 

  6.1. Cortex will keep and maintain and will require any and all of its
Affiliates, its joint venture partners, co-promoters and their respective
Sub-licensees to keep and maintain complete, accurate and correct records and
books relating to the sale, lease, use or disposition of the Licensed Products
and any and all payments or consideration associated with this Agreement for
five (5) years following the end of the calendar year to which such records and
books pertain.

 

7



--------------------------------------------------------------------------------

  6.2. Commencing after the first commercial sale of a Licensed Product, Cortex
will provide to the University written reports for each calendar quarter as of
January 1, April 1, July 1 and October 1 of each calendar year during the term
of this Agreement. Within sixty (60) days of the end of each such calendar
quarter, Cortex will provide to the University, as a part of such reports, a
written report setting forth the following information:

 

  (a) accounting for any and all Licensed Products sold, distributed,
transferred, used or leased;

 

  (b) gross receipts of Licensed Products;

 

  (c) any applicable deductions, allowances and charges as provided in Article
1.6 of this Agreement;

 

  (d) total Net Sales; and

 

  (e) total royalties, Maintenance Payments, Milestone Payments and any other
payments or consideration under this Agreement then due.

 

  6.2.1. Cortex will remit to the University with each such report and on the
date specified above the full amount of any and all payments due. Following the
date of first commercial sale of a Licensed Product, if no sales or leases of
the Licensed Products were made during any calendar quarter, Cortex will provide
to the University a statement to that effect.

6.2.2. The books and records of account kept by Cortex pursuant to Article 6.1
above shall be made available upon reasonable notice, during normal business
hours for examination by one or more independent auditors of the University’s
choosing who will be permitted to enter upon the premises of Cortex to examine
such books and records to verify all amounts payable to the University under
this Agreement and make and retain copies of any and all parts of said books and
records of account, including invoices that are relevant to any report required
to be rendered by Cortex. Said copies will be provided at no cost to the
University. All information provided under this Article 6.2 is confidential
information of Cortex and neither the University nor its auditors shall disclose
such information to any third party. Any amount found to have been owed but not
paid will be paid promptly to the University with interest at the annual prime
rate percent per year, as defined in the Wall Street Journal on the date the
payment was due. Any amount overpaid will be credited with the same interest
rate against future payments until the amount of the overpayment is exhausted.

 

  6.3. Royalty or other payments will be paid in United States Dollars to the
University in Alberta, Canada, or at such other place as the University may
reasonably designate consistent with the laws and regulations controlling in any
foreign country. If any royalties hereunder are based on sales converted from
foreign currency, such conversion will reflect the actual exchange rate provided
to Cortex by the foreign licensee. Adequate documentation of such rates will be
provided by Cortex with the quarterly updates.

 

8



--------------------------------------------------------------------------------

7. Patent Prosecution

 

  7.1. During the term of this Agreement, Cortex will have management
responsibility over the filing and prosecution of the United States and foreign
patent applications and maintenance of all United States and foreign patents
within the Patent Rights, provided, however, that the University and its counsel
will be given ample opportunity to review, advise and cooperate with Cortex in
such filing, prosecution and maintenance. Cortex will ensure that its patent
counsel provides copies of all relevant documents directly to the University and
its counsel in sufficient time to provide the University with the opportunity to
provide comments and input. Cortex may not take any steps relative to patent
filing, maintenance or prosecution of the Patent Rights which may have an
adverse affect on the University or its rights to such Patent Rights or the
scope of any claims within the Patent Rights without the University’s express
written approval. The University shall be responsible to provide timely
responses for such approvals or opinions and shall not be the cause of any
filing delays. If a lack of responsiveness on the part of the University might
jeopardize a patent filing, Cortex may provide a response to the patent office
without further delay.

 

  7.2. In the event Cortex determines that filing, prosecution or maintenance of
any of the United States or foreign patent applications or patents within the
Patent Rights is not justified, it will notify the University in writing, such
notice to be given no fewer than sixty (60) days before any response or action
is needed to preserve rights, and the University will then have the option to
file, prosecute or maintain any such Patent Rights at its own expense, and
further, the University will then have the sole right in such event to delete
such United States or foreign patent applications or patents within said Patent
Rights from the license to Cortex for the territory covered thereby. Such
deletion of patent(s) or patent application(s) from the right and license
granted hereunder by the University to Cortex will not in any way effect or
reduce any obligation of Cortex to the University hereunder with respect to any
remaining Patent Rights including, but not limited to, the obligations under
Articles 3 and 8.

 

8. Term and Termination

 

  8.1. Term: Unless sooner canceled or terminated as herein provided, this
Agreement will continue until the last-to-expire patent within the Patent Rights
granted by the University (the “Term”).

 

  8.2. Termination:

 

  8.2.1. Bankruptcy: If Cortex becomes bankrupt or insolvent, or files a
petition in bankruptcy, or if the business of Cortex is placed in the hands of a
receiver, assignee or trustee for the benefit of creditors, whether by the
voluntary act of Cortex or otherwise, the Agreement and any and all rights
granted thereunder will automatically terminate without any notice whatsoever to
Cortex.

 

  8.2.2.

Default or breach by Cortex: If Cortex at any time defaults (i) in the payment
of any license fee, royalty or other payment, or (ii) in providing

 

9



--------------------------------------------------------------------------------

 

any report or patent correspondence due under this Agreement, or (a) makes any
knowingly false report, or (b) commits a material breach of any covenant or
undertaking set forth herein, the University will have the right, in addition to
all other remedies available, to terminate the license under this Agreement by
giving Cortex ninety (90) days prior written notice of such termination,
provided, however, that if Cortex will have rectified such default or breach
within such 90-day period, this Agreement will remain in effect and the rights
and licenses herein granted will be in force as if no default or breach had
occurred on the part of Cortex, and provided further, that if such termination
is based on an alleged failure of Cortex to use commercially reasonable efforts
under Article 4.4, such ninety(90) day period shall be replaced by a one hundred
and eighty (180) day period.

 

  8.2.3. Cortex’ right to terminate: Cortex will have the right to terminate the
license under this Agreement with or without cause on forty five (45) days’
written notice to the University.

 

  8.3. Effects of termination: Upon expiration or termination of this Agreement
for any reason, all licenses granted to Cortex by the University under this
Agreement will terminate. Nothing herein will be construed to release either
Party from any obligation accrued prior to the effective date of such
termination.

 

  8.4. Effect of termination on Sublicensees: Upon termination of this
Agreement, any Sublicensee not then in default shall have the right to maintain
its rights by payment to the University of any amounts the University would have
received had this Agreement been maintained.

 

9. Infringement

 

  9.1. Each Party will promptly inform the other in writing of any alleged
infringement by a third party of any of the patents within the Patent Rights,
and provide such other party with any available evidence of infringement. Cortex
will not settle or compromise any claim or action, including without limitation
any declaratory judgment action alleging invalidity or non-infringement of any
of the Patent Rights, in a manner that imposes any restrictions, limitations,
responsibilities or obligations on the University without the University’s
express written consent.

 

  9.2.

During the term of this Agreement, and following the term to the extent claims
relate to activities during the term, Cortex will have the right to prosecute at
its own expense any such infringements of the Patent Rights and, in furtherance
of such prosecution; Cortex may join the University as a party plaintiff in any
such suit, without expense to the University. Cortex will have the right to
defend at its own expense any declaratory judgment action alleging invalidity or
non-infringement of any of the Patent Rights, and, in furtherance thereof,
Cortex may join the University as a party in any such suit, without expense to
the University. The total cost of any such action commenced or defended solely
by Cortex will be borne by Cortex. Any recovery of damages by Cortex as a result
of such action shall be applied first in satisfaction of any reasonable
un-reimbursed expenses and attorneys’ fees of Cortex relating to the action, and
second in

 

10



--------------------------------------------------------------------------------

 

satisfaction of reasonable un-reimbursed legal expenses and attorneys’ fees of
the University, if any, relating to the action. The balance remaining from any
such recovery shall be distributed to Cortex, provided that Cortex will pay to
the University such royalties as would otherwise be applicable under Article 3
hereof for that portion of Cortex’s recovery attributable to lost sales,
payments or revenues.

 

  9.3. If, within One Hundred Eighty (180) days after having been notified of
any alleged infringement, Cortex has been unsuccessful in persuading the alleged
infringer to desist, and has not brought, or otherwise is not diligently
prosecuting, an infringement action, or if Cortex notifies the University at any
time prior thereto of its intention not to bring suit against any alleged
infringer that has not been licensed by Cortex under the Patent Rights, then,
and in those events only, the University will have the right, but not the
obligation, to prosecute at its own expense any infringement of the Patent
Rights, and the University may, for such purposes, use the name of Cortex as
party plaintiff. Settlement, consent judgment or other voluntary final
disposition of the suit may be entered into by the University without the
consent of Cortex, provided however that the University will not settle or
compromise any claim or action, including without limitation any declaratory
judgment action alleging invalidity or non-infringement of any of the Patent
Rights, in a manner that imposes any restrictions, limitations, responsibilities
or obligations on Cortex without Cortex’s express written consent. The total
cost of any such infringement action commenced or defended solely by the
University will be borne by the University, and the University will keep any
recovery or damages, for past infringement or otherwise, derived therefrom.

 

  9.4. In the event an action for infringement or any declaratory judgment
action alleging invalidity or non-infringement of any of the Patent Rights, is
brought against Cortex arising from the practice of the Patent Rights, Cortex
will have the right to defend such action and will be solely responsible for all
attorneys fees, costs of defense, and liability arising out of that action.
Cortex will indemnify and hold harmless the University, its trustees, officers,
directors, employees, agents, students and affiliates from and against any and
all such claims, losses, damages or liabilities.

 

  9.5. In the event that a declaratory judgment action alleging invalidity or
non-infringement of any of the Patent Rights will be brought against Cortex ,
and Cortex declines to defend the same or otherwise is not diligently defending
such action, then, and in those events only, the University, at its option, will
have the right to intervene and take over the sole defense of the action at its
own expense (and without expense to Cortex), and whereupon the University will
keep any recovery and damages derived therefrom or from any counterclaims
asserted therein.

 

  9.6. In any infringement suit brought or Declaratory Judgment Action defended
by either Party to protect any of the Patent Rights pursuant to this Agreement,
the other Party will, at the request and expense of the Party controlling such
suit and at such Party’s expense, cooperate in all respects and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like.

 

11



--------------------------------------------------------------------------------

10. Indemnification and Insurance

 

  10.1. Cortex, its Affiliates, its joint venture partners, co-promoters and
their respective sub-licensees will, at all times during the term of this
Agreement and thereafter, indemnify, hold harmless, and defend the University
and its respective trustees, officers, directors, employees, agents, students
and affiliates from and against all claims, losses, damages, and liabilities of
whatsoever kind or nature, as well as all costs and expenses, including legal
expenses and reasonable attorneys’ fees, which arise or may arise at any time
out of or in connection with this Agreement or with any activity of Cortex, its
Affiliates, its joint venture partners, co-promoters and their respective
sub-licensees involving the Licensed Products or the Patent Rights, including
without limitation the manufacture, use, sale, lease, commercialization,
licensing or distribution of Licensed Products or any system, method, process,
apparatus, device, product, article or appliance derived from or using the
Licensed Products or the Patent Rights.

 

  10.2. Cortex, its Affiliates, its joint venture partners, co-promoters and
their respective sub-licensees will carry liability insurance at their expense,
to assure Cortex’ obligations under Article 10.1 of this Agreement. Cortex will
include satisfactory evidence of such insurance coverage with each quarterly
report required by Article 6.2 of this Agreement.

 

  10.2.1. Such insurance will be in at least the following amounts (i) for
Commercial General Liability, including but not limited to, Products,
Contractual, Fire, Legal and Personal Injury: One Million Dollars ($1,000,000.00
U.S.) combined single limits for bodily injury and property damage and
(ii) Products liability: Five Million Dollars ($5,000,000.00 U.S.).

 

  10.2.2. Cortex, its Affiliates and Sub-licensees will carry workers’
compensation, automobile and general/professional liability insurance at their
own expense, adequate to assure Cortex’ obligations to the University under
Article 10.1 of this Agreement.

 

  10.3. Cortex, its Affiliates and their respective sub-licensees will have the
University named as an additional named insured on all such liability coverage
policies, and provide satisfactory evidence of adequate insurance coverage to
the University upon the request of the University.

 

12



--------------------------------------------------------------------------------

11. Assignment

Cortex may assign or otherwise transfer this Agreement and the license granted
hereby and the rights acquired by it to and only to the assignee or transferee
of Cortex’s entire business or of that part of Cortex’s business to which the
license granted hereby directly relates, provided, however, that such assignee
or transferee agrees in writing to be bound by the terms and conditions of this
Agreement. Cortex will give the University prompt notice of such assignment and
transfer. If Cortex sells or otherwise transfers its entire business or that
part of its business to which the license granted hereby relates and the
assignee or transferee does not agree in writing to be bound by the terms and
conditions of this Agreement within fifteen (15) days of any such request by the
University, the University will have the sole right to terminate this Agreement
by providing written notice of termination to such transferee or assignee.

 

12. Non-use of Names

Neither Party will use the names of the other or of the inventors of such other
Party, nor any adaptation thereof, in any advertising, promotional or sales
activities without prior written consent from such other Party in each separate
case, except that Cortex may state that it is licensed by the University under
one or more of the patents and patent applications within the Patent Rights.
Each Party will hold the specific financial terms of this Agreement (including
without limitation royalty rates and measurement mechanisms and the payments
called for upon milestone events) in confidence and will not disclose the same
publicly without the prior consent of the other Party, which consent shall not
be unreasonably withheld or delayed. However, nothing herein will prohibit any
public disclosure that is required by any applicable law or regulation or by any
competent governmental authority.

 

13. Dispute Resolution

If a dispute arises between the Parties relating to the interpretation or
performance of this Agreement or the grounds for the termination thereof, the
Parties agree to hold a meeting, attended by individuals with decision-making
authority regarding the dispute, to attempt in good faith to negotiate a
resolution of the dispute prior to pursuing other available remedies. If within
30 days after such meeting, the Parties have not succeeded in negotiating a
resolution of the dispute, such dispute shall be resolved through binding and
nonappealable arbitration administered by the American Arbitration Association
(“AAA”) in Orange County, California (if initiated by University) or in
Edmonton, Alberta (if initiated by Cortex). Any such arbitration shall be
conducted before a single arbitrator to be appointed by the Parties from AAA’s
roster. If the Parties fail to agree to the identity of the single arbitrator,
such appointment shall be made in accordance with AAA rules. There shall be
limited discovery prior to the arbitration hearing, subject to the discretion of
the arbitrator, as follows: (a) exchange of witness lists and copies of
documentary evidence and documents relating to or arising out of the issues to
be arbitrated, (b) depositions of all Party witnesses, and (c) such other
depositions as may be allowed by the arbitrator upon a showing of good cause.
The arbitrator shall make an award of costs, including counsel fees and the fees
and expenses of the arbitrator, based on the principle of favoring the
prevailing Party to the extent that costs were reasonably

 

13



--------------------------------------------------------------------------------

and necessarily incurred. The arbitrator shall decide the matter to be
arbitrated pursuant hereto within 60 days after the appointment of the
arbitrator. Each Party shall be responsible for its own costs associated with
any such arbitration.

 

14. Export Controls

It is understood that the University is subject to Canadian laws and regulations
controlling the export of technical data, computer software, laboratory
prototypes, and other commodities that may require a license from the applicable
agency of the Government of Canada or may require written assurances by Cortex
that Cortex will not export data or commodities to certain foreign countries
without prior approval of such agency. The University neither represents that a
license will not be required nor that, if required, it will be issued.

 

15. Notices

Any payment, notice, or other communication pursuant to this Agreement will be
sufficiently made or given on the date of mailing if sent to such Party by
overnight courier (e.g. Federal Express) or certified first class mail, postage
prepaid, addressed to it at its address below or as it will designate by written
notice given to the other Party:

 

The University:     

TEC Edmonton

Suite 4000 Research Transition Facility

8308-114 Street

Edmonton, Alberta, Canada T6G 2E1

ATTN: Chief Executive Officer

Cortex:     

15241 Barranca Parkway,

Irvine, CA 92612

Attention: Chief Executive Officer

 

16. Miscellaneous Provisions

16.1 The Parties hereto acknowledge that this Agreement sets forth the entire
agreement and understanding of the Parties hereto as to the subject matter
hereof, and will not be subject to any change or modification except by the
execution of a written instrument subscribed to by the Parties hereto.

16.2 The provisions of this Agreement are severable, and in the event that any
provision of this Agreement will be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or unenforceability will not
in any way affect the validity or enforceability of the remaining provisions
hereof.

16.3 Cortex agrees to mark the Licensed Products made, used or sold in the
United States with all applicable United States patent numbers. All Licensed
Products used, shipped to or sold in other countries will be marked in such a
manner as to conform with the patent laws and practice of the country of use,
shipment, or sale.

16.4 The failure of either Party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement will not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other Party.

 

14



--------------------------------------------------------------------------------

16.5 This Agreement will be binding and inure to the benefit of the Parties
hereto and their respective affiliates, and permitted successors and assigns.

16.6 The representations, warranties, covenants, and undertakings contained in
this Agreement are for the sole benefit of the Parties hereto and their
permitted successors and assigns and such representations, warranties,
covenants, and undertakings will not be construed as conferring any rights on
any other party.

16.7 Nothing contained in this Agreement will be deemed to place the Parties
hereto in a partnership, joint venture or agency relationship and neither Party
will have the right or authority to obligate or bind the other Party in any
manner.

16.8 This Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but all of which taken together will constitute one
and the same instrument.

16.9 Each Party has consulted its own counsel during the drafting of this
Agreement and agrees that in the event of a dispute the language of this
Agreement will not be deemed to have been drafted by either individual Party.

16.10 Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party from any obligation that matured prior to the
effective date of such termination. The provisions of Articles 1, 3 (only to the
extent of payments accrued to the date of termination), 5, 6 (only with respect
to periods prior to the date of termination), 8.3, 8.4, 9.2, 10 (provided the
insurance provisions of Article 10.2 shall expire three (3) years following the
date of termination), 12, 13, 15, 16.10 and 16.11 survive the termination or
expiration of this Agreement.

16.11 This Agreement is governed by and shall be construed in accordance with
the laws of the State of Delaware, without regard to principles of conflicts of
laws.

IN WITNESS WHEREOF, the Parties hereto have hereunto set their hands and seals
and duly executed this License Agreement as of the day and year first set forth
above.

 

The Governors of the University of Alberta    Cortex Pharmaceuticals, Inc. BY:  

/s/ Will Sawchyn

   BY:  

/s/ James H. Coleman

NAME:   Will Sawchyn    NAME:   James H. Coleman TITLE:   VP, Finance, TEC
Edmonton    TITLE:   SVP, Business Development

 

15



--------------------------------------------------------------------------------

APPENDIX A

US Provisional Patent Application [*]: “[*]”

* CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH COMMISSION

 

16